Title: From Thomas Jefferson to Hore Browse Trist, 9 June 1792
From: Jefferson, Thomas
To: Trist, Hore Browse



Dear Browse
Philadelphia June 9. 1792.

Having understood that there was a considerable landed estate in England, which according to the events which have happened, would have descended on you intail had it not been barred, I enquired of Mrs. Trist whether you would take proper measures to investigate it’s situation. I found that, from motives of delicacy, she had not urged this subject on you. I, who am under no such motives, and who sincerely wish you to obtain all the advantages you are justly entitled to, take upon myself to press this matter on you. There is nothing of morality or natural right to influence proceedings on either side. Your uncle, the last tenant in tail, had a right, from the law only, to hold the estate during his life. He had a right from the law also, to cut off the entail, by fine, recovery, or any other process which the law authorises. But the  law binds him down to the observance of many niceties in this process, and if, in cutting off the entail, he has neglected any of these niceties, then the same law says the estate is yours. Since neither of you then claim under moral or natural right, there is no immorality in either to avail yourselves of the rights given you equally by the law of the land, nor any reason why you should cede your legal rights, if you have any, to him who claims under your uncle similar legal rights. I would advise you therefore to enquire minutely into all the proceedings by which this entail has been barred. If it was by fine, your father’s absence beyond the sea, and your infancy, may have saved your right if you attend to it in time. If it was by common recovery, there may have been irregularities in that also. It would doubtless be prudent for you to make your enquiries so cautiously as not to offend the family till you find there is some certainty of obtaining your object. If you could make a friend in the family who would attach themselves to your interest in preference to any other, you might get at all circumstances at once. I imagine it will be best, when you shall have furnished yourself with all the facts you can, to go to London to obtain the best council. I take the liberty of asking Mr. Pinkney there to advise you to whom to apply and how to conduct yourself, and I am sure you may count on his patronage, and every reasonable attention to aid you. I will take care to sollicit it from him, before he leaves us, as a favor to me, of which I shall be particularly sensible, being with every wish for your success & happiness, dear Browse your affectionate friend & servt

Th: Jefferson

